619 N.W.2d 77 (2000)
Sandra E. BESCHEINEN, Relator,
v.
INDEPENDENT SCHOOL DISTRICT # 181 and Self-Insured/Berkley Administrators, Respondents, and
Independent School District # 181 and State Fund Mutual Insurance Company, Respondents, and
Special Compensation Fund.
No. C2-00-1526.
Supreme Court of Minnesota.
November 15, 2000.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 8, 2000, be, and the same is, affirmed without opinion. See Minn.R.Civ.App.P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
Paul H. Anderson
Associate Justice